Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION

	
Status of Claims
	Claims 1-6,8,9,13-19,21,23-27 and 29 are pending in the application. Claims 13-19 and 29 are withdrawn from further consideration pursuant to 37 CFR1.142(b) as being drawn to a as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 1,9,23,24, and 27 have been amended and claims 7,10-12,20,22,28,30 and 31 have been cancelled.    Thus, claims 1-6,8,9, and 23-27 will have been examined to the extent they read on the elected subject matter of record.

Information Disclosure Statement
The one (1) information disclosure statement (IDS) submitted up to date were filed before the mailing date of the instant first action on the merits. The submissions thereof are in compliance with the provisions of 37 CFR 1.97. It is noted that the foreign references have only been considered to the extent that an English language abstract, 

Withdrawn Rejections
	Applicant's amendments and arguments filed December 18, 2020 are acknowledged and have been fully considered.  
The rejection of claim 11 under 35 U.S.C. 112(b) has been withdrawn in view of Applicant’s amendment cancelling claim 11. 
The rejection of claims 1-6,8,9, and 23-27 under 35 USC 103 as being obvious over Wooley et al. (US Patent 6,383,500 B1) in view of Gao et al. (Synthesis and Physicochemical Characteristics of a Novel Amphiphilic Polylactic Acid-Hyperbranched Polyglycerol Conjugate for Protein Delivery, 2009, Journal of Controlled Release, 140, pages 141-147) Fortune et al (US PG Publication 2006/0105026 A1, previously cited) and Sojka et al. (US PG Publication 2009/0155371 A1)is withdrawn in view of Applicant’s removal of the agents that filter and/or block UV light thus forcing a new ground of rejection wherein the teaching of Sojka et al. (US PG Publication 2009/0155371 A1) is no longer needed.
. Applicants’ cancellation of claims 10,11,21, and 31 renders their rejections moot.

	


New Rejection(s) Necessitated by the Amendment filed on December 18, 2020

Claim Rejections - 35 USC §103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-6,8,9, and 23-27 are rejected under 35 USC 103 as being obvious over Wooley et al. (US Patent 6,383,500 B1) in view of Gao et al. (Synthesis and Physicochemical Characteristics of a Novel Amphiphilic Polylactic Acid-Hyperbranched Polyglycerol Conjugate for Protein Delivery, 2009, Journal of Controlled Release, 140, pages 141-147) and Fortune et al (US PG Publication 2006/0105026 A1). 

Applicant’s Invention

	Applicant claims a topical formulation for application to the skin, comprising particles comprising a hydrophobic core, a shell, coating or corona comprising a hyperbranched polymer functionalized with an effective amount of one or more reactive functional groups to adhere the particles to the skin, wherein the one or more reactive functional groups are selected from the group consisting of aldehydes, amines, and O-substituted oximes, and one or more agents for application to the skin, wherein the one or more agents are selected from the group consisting of therapeutic agents, prophylactic agents, , and combinations thereof, wherein the topical formulation comprises one or more excipients for application to the skin



Determination of the scope and the content of the prior art
(MPEP 2141.01)

Wooley et al. teach a particle comprising an amphiphilic copolymer  having a core and a crosslinked shell which differs from said core in hydrophilicity and hydrophobicity, said shell comprising a region of said copolymer which differs in hydrophilicity and hydrophobicity from another region of said copolymer in said core, said copolymer being crosslinked in said region within said shell (claim 1 of Wooley et al.).  The crosslinked shell is hydrophilic and said core is hydrophobic (claim 3 of Wooley et al, limitation of instant claim 2) and said amphiphilic copolymer is crosslinked via functional groups within the hydrophilic region (claim 4 of Wooley et al.).  The crosslinking reagents can, for example, include multifunctional compounds such as substituted hyperbranched polymers (column 52, lines 24-35 ).  Wooley et al. teach the particle further comprising a pharmaceutically active agent (claim 18 of Wooley et al., limitation of instant claim 1). The size of the particles can be larger than a micron, although sizes less than a micron are preferred.  When the particles take the form of spheres, they can have a mean particle diameter from about 2 nm to about 1000 nm, preferably from about 5 nm to about 200 nm, more preferably from about 10 nm to about 100 nm (column 58, lines 7-23, Limitation of instant claim 21) .  Specifically, Wooley et al. teach a pharmaceutical composition, comprising the aforementioned particle; a pharmaceutically active agent;  and  a pharmaceutically acceptable carrier, excipient, or diluent (claim 26 of Wooley et al.).  Pharmaceutical compositions suitable for topical application to the skin preferably take the form of an ointment, cream, lotion, paste, gel, spray, aerosol, or oil (see column 65, lines 15-22, limitation of instant claims 1,24,23 and 31).  Wooley et al. teach that the pharmaceutically active can be associated with or affixed to the amphiphilic copolymers either chemically or physically(column 59, lines 35-40, limitation of instant claim 8).  Wooley et al. also teach that the active agent can be covalently bound to the 
amphiphilic copolymers which comprise the particles of their invention (column 4, lines 42-48 and column 58 line 64 bridging to column 59, lines 1-12,limitaiton of instant claim 4).


Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
	
    One difference between the invention of the instant application and that of Wooley et al. teach is that Wooley et al.  do not expressly teach that the core’s hydrophobic polymer is selected from the group consisting of poly(lactic acid), poly(glycolic acid), and copolymers thereof (limitation of instant claim 3), that the hyperbranched polymer is a biodegradable polymer selected from the group consisting of hyperbranched polyglycerol, hyperbranched peptides, hyperbranched oligonucleotides, hyperbranched polysaccharides and hyperbranched polyunsaturated or saturated fatty acids (limitation of instant claim 5),  and that the one or more agents are encapsulated within the particles (limitation of instant claim 9) .  However,      Gao et al.  disclose the synthesis of amphiphilic copolymers conjugated with polylactic acid (PLA) chains (hydrophobic core of the instant claims, limitation of instant claims 2 and 3) grafted onto hyperbranched polyglycerol (HPG, shell coating or corona of instant claims, limitation of instant claims 4 and 5) to form copolymer nanoparticles with corona and core structure (limitations of instant claim 1) that were formed by self-assembly in aqueous solution (see title and abstract of Gao).  Gao et al. disclose that the amphiphilic copolymers consist of hydrophilic and hydrophobic segments that can form micellar structures in aqueous media having a hydrophobic inner core surrounded by a hydrophilic outer shell and that the hydrophilic outer shell provides a stabilizing interface between the micelle core and the aqueous environment (see Introduction section of Gao).   Gao et al. further disclose particle sizes as 66 to 182 nm (limitation of instant claim 1, see page 143, section 3.4.2 of Gao) and that proteins can be encapsulated by polylactic acid (PLA, see page 146, section 3.6 of Gao, limitation of instant claims 8 and 9).  As protein carriers, Gao et al. teach that bioactive compounds can be incorporated into nanocavities, depending on the accumulation of a significant number of functional groups on their relatively small external surface (limitation of instant clam 1, see  Introduction section of Gao).
	       A second difference between the invention of the instant application and that of Wooley et al.is that Wooley et al.do not teach that the one or more reactive functional groups are selected from the group consisting of aldehydes, amines, 0-substituted oximes (limitation of instant claims 1 and 6).  However, Fortune et al. disclose a tissue-adhesive formulation comprising a naturally occurring or synthetic polymerisable and/or cross-linkable material in particulate form, the polymerisable and/or cross-linkable material being in admixture with particulate material comprising tissue-reactive functional groups (claim 1 of Fortune et al.) wherein the tissue-reactive functional groups are selected from the group consisting of imido ester, p-nitrophenyl carbonate, 


Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)



The teachings of Wooley et al. and Fortune et al. are directed to nanoparticle compositions used for skin application.  Fortune et al. teach that by "tissue-reactive functional groups" is meant functional groups capable of reacting with other functional groups present in the tissue surface so as to form covalent bonds between the formulation and the tissue ([0042]).  One of ordinary skill in the art would have been motivated to make this combination in order to receive the expected benefit of having a topical formulation that forms covalent bonds between the formulation and the tissue.  Further, in view of In re Kerkhoven, 205 USPQ 1069 (C.C.P.A. 1980), it is prima facie obvious to combine two or more compositions each of which is taught by prior art to be useful for the same purpose in order to form a third composition that is to be used for the very same purpose. The idea of combining them flows logically from their having been individually taught in prior art, thus claims that requires no more than mixing together two or three compositions used for skin application set forth prima facie obvious subject matter. 


	With regards to the limitations of instant claims 25 and 26, a composition that consists of the same components (i.e. particles comprising a hydrophobic core and a shell, coating or corona comprising a hyperbranched polymer functionalized with an effective amount of reactive functional groups) will possess the same properties and therefore lead to identical, desired results. Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658(Fed. Cir. 1990).  Fortune et al. disclose a tissue-adhesive formulation comprising a naturally occurring or synthetic polymerisable and/or cross-linkable material in particulate form, the polymerisable and/or cross-linkable material being in admixture with particulate material comprising tissue-reactive 

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).




Examiner's Response to Applicant’s Remarks


Applicant's arguments, filed December 18, 2020, with respect to the rejection of claim 11 under 35 U.S.C. 112(b) have been considered but are moot in view of the withdrawal of the rejection as set forth above.


Applicant’s arguments filed on December 18, 2020, with respect to the rejection of claims 1-6,8,9, and 23-27 under 35 USC 103 as being obvious over Wooley et al. (US Patent 6,383,500 B1) in view of Gao et al. (Synthesis and Physicochemical Characteristics of a Novel Amphiphilic Polylactic Acid-Hyperbranched Polyglycerol Conjugate for Protein Delivery, 2009, Journal of Controlled Release, 140, pages 141-147) Fortune et al (US PG Publication 2006/0105026 A1, previously cited) and Sojka et al. (US PG Publication 2009/0155371 A1)  have been fully considered but are moot in In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Fortune et al. teach that by "tissue-reactive functional groups" is meant functional groups capable of reacting with other functional groups present in the tissue surface so as to form covalent bonds between the formulation and the tissue ([0042]).  One of ordinary skill in the art would have been motivated to make this combination in order to receive the expected benefit of having a topical formulation that forms covalent bonds between the formulation and the tissue.  Further, in view of In re Kerkhoven, 205 USPQ 1069 (C.C.P.A. 1980), it is prima facie obvious to combine two or more compositions each of which is taught by prior art to be useful for the same purpose in order to form a third composition that is to be used for the very same purpose. The idea of combining them flows logically from their having been individually taught in prior art, thus claims that requires no more than mixing together two or three compositions used for skin application set forth prima facie obvious subject matter. 
With regards to Gao, Applicant argues that Gao is completely silent on topical formulations for application to the skin, containing particles with features as specified by the claims. The corollary is that Gao does not suggest or contemplate an effective amount of one or more reactive functional groups to adhere the particles to the skin, nor provide any indication that the groups, if present in Gao's formulation, would be accessible and in sufficient density, to adhere the formulation to the skin.  However, the 
Lastly, with regards to Sojka, Applicant argues that Sojka was cited for disclosing agents that filter and/or block UV light (Office Action, paragraph bridging pages 9 and 10). The claims no longer encompass these agents. Sojka does not describe reactive functional groups for tissue adhesion.  However, Applicant’s argument is moot as the reference has been removed in view of Applicant’s amendment removing the agents that filter and/or block UV light.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).




Conclusion
No claims are allowed.

The prior art made of record



Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY A BROWN whose telephone number is 571-270-3284.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Courtney A. Brown		
Patent Examiner	
Technology Center 1600
Group Art Unit 1617



/JOHANN R RICHTER/Supervisory Patent Examiner, Art Unit 1617